Citation Nr: 1204364	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-00 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a permanent and total disability evaluation for pension purposes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from September 25, 1961 to September 10, 1963.  He did not serve in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The issue of entitlement to service connection for transverse spinal myelitis has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The appellant did not serve on active duty during a period of war. 


CONCLUSION OF LAW

The basic requirements for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 1521 , 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.2 , 3.3, 3.159 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159 . In this case, however, there is no legal basis upon which pension benefits may be awarded and the appellant's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, the provisions of the VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

Analysis 

In June 2007, the RO denied the appellant's claim for pension benefits, finding that he did not have the requisite wartime service. 

The law authorizes the payment of nonservice-connected disability pension to a veteran of a war who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. § 1521 . 

A veteran meets the service requirements to receive nonservice-connected pension benefits if such veteran served in the active military, naval or air service: (a) for 90 days or more during a period of war; (b) during a period of war and was discharged or released from such service for a service-connected disability; (c) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (d) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3) . 

The qualifying periods of war are the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era, and the Persian Gulf War.  38 C.F.R. § 3.3(a)(3).  The Vietnam era is the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of an appellant who served in the Republic of Vietnam during that period; and in all other cases, the period beginning on August 5, 1964, and ending on May 7, 1975.  38 C.F.R. § 3.2(f).  The Persian Gulf War is the period beginning on August 2, 1990, and ending on a date to be prescribed by Presidential proclamation or law.  38 C.F.R. § 3.2(i) . 

The appellant's active service has been verified as September 25, 1961 to September 10, 1963.  There is no evidence or argument presented that he served in the Republic of Vietnam.  Hence, the appellant did not serve during a period of war as defined by law or regulation.  As such, he is ineligible for pension benefits.  As the law is dispositive of the appellant's claim for nonservice-connected pension benefits, the claim must be denied for lack of legal merit.  Sabonis. 

In denying the claim the Board acknowledges that the appellant did serve on active duty.  The Board, however, is not free to ignore or make exceptions to laws passed by Congress.  38 U.S.C.A. § 7104(c).  The law is quite specific as to the criteria for nonservice connected pension benefits, and basic eligibility has not been shown in this case.  Perhaps the law should be changed, however, "the fact that Congress might have acted with greater clarity or foresight does not give (the Board) a carte blanche to redraft statutes in an effort to achieve that which Congress is perceived to have failed to do."  United States v. Locke, 471 U.S. 84, 95 (1985).  Where the law is dispositive, the claim must be denied because of the absence of legal merit.  Id. 


ORDER

Entitlement to a permanent and total disability evaluation for pension purposes is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


